—Determination of respondent New York State Division of Human Rights dated March 24, 1995, which found that petitioner discriminated against respondent Foust in his employment, and awarded him back pay, and compensatory damages in the amount of $5,000, with related relief, unanimously confirmed, the petition denied and the proceeding brought pursuant to Executive Law § 298 (transferred by order *81of Supreme Court, New York County [Richard Lowe, III, J.], entered on or about November 16, 1995), is dismissed, without costs.
The challenged determination is based on substantial evidence (see, New York Tel. Co. v New York State Div. of Human Rights, 222 AD2d 234, 235-236), and although a contrary decision may arguably be reasonable, this Court will not substitute its judgment for that of the Commissioner Designee (see, Matter of Consolidated Edison Co. v New York State Div. of Human Rights, 77 NY2d 411, 417). The award of $5,000 in compensatory damages is reasonable (see, Port Washington Police Dist. v State Div. of Human Rights, 221 AD2d 639, lv denied 88 NY2d 807). We have considered petitioner’s remaining arguments and find them to be without merit. Concur— Rosenberger, J. P., Ross, Williams, Mazzarelli and Andrias, JJ.